United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1072
Issued: November 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 25, 2011 appellant filed a timely appeal from the October 1, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her schedule
award claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s March 24, 2009 employment injury caused a ratable
impairment of her lower extremities, thereby entitling her to a schedule award.
FACTUAL HISTORY
On March 24, 2009 appellant, a 49-year-old senior claims examiner, sustained an injury
in the performance of duty when she walked down 16 flights of stairs during a fire drill
1

5 U.S.C. § 8101 et seq.

experiencing left hip pain and burning sensation in back of her left thigh. OWCP accepted her
claim for lumbar sprain and lumbar radiculitis. She filed a schedule award claim.
Dr. Tariq Mirza, the attending physiatrist, evaluated appellant’s impairment on May 6,
2010 using the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment. He diagnosed lumbar strain, coccyx strain and lumbar disc bulges.
Applying Table 15-3, page 384 of the A.M.A., Guides, Dr. Mirza determined that appellant had a
five percent impairment of the whole person due to a lumbar spine injury.
Dr. Aubrey A. Swartz, an orthopedic surgeon and OWCP referral physician, evaluated
appellant’s impairment under the sixth edition of the A.M.A., Guides. He reviewed her history,
complaints, imaging studies and other medical records. Dr. Swartz’ physical examination failed
to reveal any objective neurologic findings. He observed that, with respect to all the
examinations performed by Dr. Mirza, there were no neurologic findings. Further, imaging
studies revealed no nerve root or spinal cord compression. “Therefore, we have at this time
complaints of pain in the low back and coccyx, primarily and without any neurologic findings or
evidence to support any neurologic injury or deficits.” Applying Table 16-12, page 534 of the
A.M.A., Guides, Dr. Swartz determined that appellant fit the class 0 category with no
impairment.
On October 1, 2010 OWCP denied appellant’s schedule award claim. It found that the
medical record failed to demonstrate a measurable impairment to her lower extremities.
On appeal, appellant argues that Dr. Mirza refused to rate her under the sixth edition of
the A.M.A., Guides. She alleges that Dr. Swartz was anti-claimant; she took exception with his
examination of her. Appellant states that he failed to take into account her pain and medication.
She asks the Board to remand her case for a new second-opinion evaluation.
LEGAL PRECEDENT
Section 8107 of FECA2 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. OWCP evaluates the degree of permanent impairment according to the
standards set forth in the specified edition of the A.M.A., Guides.3
ANALYSIS
Dr. Mirza’s impairment rating did not support appellant’s schedule award claim. He
applied the fifth edition of the A.M.A., Guides. Dr. Mirza applied the chapter for determining
impairment of the spine. He expressed that impairment in terms of the “whole person.”
Physicians must use the sixth edition of the A.M.A., Guides for all ratings on or after
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).

2

May 1, 2009. No claimant is entitled to a schedule award for impairment of the spine or back.4
FECA does not authorize the payment of schedule awards for impairment of the whole person.5
OWCP properly sought a second opinion from Dr. Swartz, who applied the correct
edition of the A.M.A., Guides, but he improperly referred to Table 16-12, page 534. That table
covers lower extremity impairment due to peripheral nerve injury. Appellant’s employment
injury is not a peripheral nerve injury; it is lumbar radiculitis due to a spinal nerve injury. The
sixth edition does not provide a separate mechanism for rating spinal nerve injuries as extremity
impairment. The A.M.A., Guides has offered an approach to rating spinal nerve impairments
consistent with sixth edition methodology.6 OWCP has adopted this approach for rating
impairment to the upper or lower extremities caused by a spinal injury.7
The process for rating such impairment begins with identifying the nerve involved.
Dr. Swartz could not identify an involved nerve because, notwithstanding appellant’s complaint
of pain, there were no neurologic findings on examination. Indeed, he noted that, with respect to
all the examinations performed by Dr. Mirza, there were no neurologic findings. When
Dr. Mirza rated her, he did not diagnose a spinal nerve injury. Further, imaging studies revealed
no nerve root or spinal cord compression.
Objective findings are always given the greater weight of evidence over subjective
complaints.8 With no objective physical, imaging or electromyographic findings, Dr. Swartz was
unable to verify that descending 16 flights of stairs caused a spinal nerve injury. Thus, no
impairment rating can be made under the A.M.A., Guides’ Proposed Table 2 (lower extremity
impairment due to spinal nerve injury). The Board will affirm OWCP’s October 1, 2010
decision denying appellant’s schedule award claim. Appellant’s unverifiable radicular root pain
is nonratable.
Appellant argues that her physician refused to rate her under the sixth edition. But it is
she who carries the burden of proof to establish her claim. OWCP fulfilled its function by
securing, at its expense, a second-opinion evaluation under the sixth edition. The mere fact that
the second-opinion evaluation showed no ratable impairment is no basis for remanding the case
to OWCP for another evaluation. The record does not support appellant’s allegation that
Dr. Swartz was anti-claimant or that his evaluation of her was critically flawed.

4

E.g., Timothy J. McGuire, 34 ECAB 189 (1982).

5

E.g., Ernest P. Govednick, 27 ECAB 77 (1975).

6

Rating Spinal Nerve Extremity Impairment using the sixth edition, the A.M.A., Guides Newsletter (A.M.A.,
Chicago, IL), July/August 2009.
7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010) (Exhibit
1, 5); T.T., Docket No. 10-880 (issued November 9, 2010).
8

A.M.A., Guides 495; see id. at 561 (subjective complaints without objective physical findings or significant
clinical abnormalities are generally assigned class 0 and have no ratable impairment); id. at 531 (neurologic
impairment is assessed only for objective involvement of specific nerves).

3

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant’s March 24, 2009 employment injury caused no ratable
impairment of her lower extremities.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

